Citation Nr: 1620120	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska



THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected Morton's neuroma of the right foot.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In May 2015, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

Following that hearing, in June 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left shoulder disorder was worsened beyond its natural progression by his service-connected Morton's neuroma of the right foot.  

2.  The Veteran has not been shown to currently have a right knee disorder that manifested in service or within one year thereafter or that is otherwise related to his military service.

3.  The Veteran has not been shown to currently have a left knee disorder that manifested in service or within one year thereafter or that is otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disorder was aggravated by his service-connected Morton's neuroma of the right foot.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 (2015).  

2.  A right knee disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015).

3.  A left knee disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board has granted the Veteran's claim for service connection for a left shoulder disorder, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with respect to that issue, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92.

With respect to the remaining claims, the RO provided the appellant with a June 2012 notice letter prior to the initial adjudication in July 2013.  In that letter, the RO informed the Veteran about the information and evidence that is necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The June 2012 letter also explained how disability ratings and effective dates are determined.  Therefore, the Veteran has received all required notice in this case.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records are associated with the claims file and have been reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran and his representative have not identified any available, outstanding evidence that is pertinent to the claims being decided herein.

The Veteran was also afforded VA examination in September 2015 in connection with his claims for service connection for right and left knee disorders.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the September 2015 opinion was predicated on a thorough review of the claims file and all pertinent evidence of record, including the Veteran's own lay statements.  The examiner also provided a complete rationale for the opinions stated.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also finds that the AOJ has complied with the June 2015 remand directives.  In this regard, in August 2015, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records and specifically requested his authorization for the release of any private treatment records.  However, the Veteran did not respond or provide any further indication that there are any outstanding private treatment records.  The AOJ also secured additional VA treatment records and afforded the Veteran a VA examination in September 2015 as discussed above.  Therefore, the Board finds that the AOJ has complied with the June 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability may also be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  


I.  Left Shoulder Disorder 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a left shoulder disorder.

Initially, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a left shoulder disorder.  Nor has he claimed that the disorder is directly related to his military service.  Rather, the Veteran asserted that his current left shoulder disorder is secondary to his service-connected Morton's neuroma of the right foot.  Specifically, he has contended that his service-connected right foot disability caused him to fall in January 2012, as he was unable to catch himself on his right foot when his left foot slipped on the ice, which then resulted in his current left shoulder disorder.  See e.g. March 2012 claim, July 2013 notice of disagreement, and May 2015 testimony.  

A June 2013 VA examiner opined that the January 2012 fall was caused by ice rather than the Veteran's service-connected right foot disability.  However, it does not appear that she reviewed a March 1998 treatment record documenting a torn rotator cuff or a VA treatment record noting a diagnosis of glenohumeral degenerative joint disease and degenerative acromioclavicular joint disease dating back to March 2006.  Nor did she address whether the Veteran's service-connected disability may have aggravated his left shoulder disorder.  As such, the examiner did not have a complete factual premise, and her opinion is entitled to limited probative value.

On the other hand, the September 2015 VA examiner opined that it was at least as likely as not that the Veteran's left shoulder disorder was aggravated beyond its normal progression by his service-connected right foot disability.  The examiner noted that he had reviewed the service treatment records and medical history and performed a physical examination after which he concluded that the Veteran's painful right foot contributed to him slipping, falling, and fracturing his left humerus.  In particular, the examiner considered the treatment records showing a 1998 left shoulder torn rotator cuff, well after his 1978 separation from service and prior to his January 2012 fall, as well as his March 2006 VA treatment records showing degenerative joint disease and February 2012 VA treatment records following the January 2012 fall.  The examiner noted the lack of any limitation of motion in the left shoulder following the 1998 injury, in contrast to the Veteran's current decreased range of motion in the left shoulder since the January 2012 fall.  
The Board finds the September 2015 VA examiner's opinion to be highly probative, particularly in light of the thorough review of the file and rationale.  Therefore, the Board finds that service connection is warranted for a left shoulder disorder.


II.  Right and Left Knee Disorders

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right or left knee disorder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a knee disorder.  They do not include any x-rays or objective evidence of arthritis, and examinations in June 1962, July 1968, January 1972, and January 1978 revealed normal lower extremities and a normal musculoskeletal system.  The Veteran also denied having a medical history of arthritis, bone or joint deformity, lameness, and a trick knee at a June 1962 remote duty examination, July 1968 remote duty examination, and January 1978 retirement examination.  

Moreover, the Veteran has testified that he did not seek treatment for his knees until approximately 10 years after his separation from service.  There is also no medical evidence showing that he sought treatment shortly after his military service.  The earliest post-service treatment records dated from July 1997 to March 2000 pertain to his left shoulder and not his knees.  VA treatment records also date back to November 2000, but do not show any orthopedic treatment until March 2006, again for his left shoulder.  The earliest complaint of any knee pain in the VA treatment records is for pain and swelling following an August 2011 motor vehicle accident, which was assessed as contusions to each knee sustained in that accident.  

With regard to the decades-long evidentiary gap in this case between active service and the earliest manifestations of a knee disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the Board finds that right and left knee disorders, to include arthritis, did not manifest in service or within one year thereafter.

The Board acknowledges the Veteran's statements that his knee pain began during service and has continued since that time.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr, supra.

In this case, although the Veteran is competent to report knee symptoms since service, the Board finds that such statements are not credible.  His allegations are inconsistent with the contemporaneous record.  As discussed above, he specifically denied having any arthritis, bone or joint deformity, lameness, or trick knee at examinations in June 1962, July 1968, and January 1978 examinations.  Moreover, the examiners found the Veteran's lower extremities and musculoskeletal system to be normal in June 1962, July 1968, January 1972, and January 1978 examinations.  Thus, there was actually affirmative evidence showing that he did not have a knee disorder at the time of his separation from service.  

In addition, the Veteran has made inconsistent statements regarding the onset of his knee disorders.  Although he has claimed that he has had these disorders since service, the August 2011 VA treatment records reflect that the Veteran listed the origin of his knee pain as the July 2011 motor vehicle accident.

Based on the foregoing, the Board finds the Veteran's reported history regarding his onset and continuity of symptomatology since service to be not credible.

In addition to the lack of evidence showing that a right or left knee disorder manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

The Veteran has asserted that he sustained wear and tear on his knees as an aircraft mechanic crawling under the aircraft and jumping down from aircraft wings.  The Veteran's DD 214s do verify his military occupational specialty as an aircraft maintenance technician and aircraft mechanic as he described in his March 2012 claim and May 2015 testimony.  

Nevertheless, the September 2015 VA examiner opined that the Veteran's current right and left knee disorders were not due to his military service.  In rendering the opinion, he explained that the findings of minimal degenerative changes in an individual at that age are more likely due to the normal wear and tear of the bilateral knee joints.  He further cited the lack of any treatment for this condition while on active duty, which is consistent with the service treatment records.  

The September 2015 VA examiner reviewed the claims file, including the service treatment records, considered the Veteran's lay statements, and provided a rationale for the opinion provided.  The examination report is factually accurate, fully articulated, and includes sound reasoning for the examiner's conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board finds the opinion to have significant probative value. 

There is no medical opinion showing otherwise.  The Board does note that the Veteran has alleged that a physician's assistant at the Anchorage VAMC has related his current knee disorders to his service as a mechanic.  However, according to the VA treatment records, the only physician's assistant at the Anchorage VAMC who has treated him actually saw the Veteran in 2012 for his left shoulder injury rather than his knees.  Moreover, even assuming that a physician's assistant did provide the Veteran such a nexus statement, the Board finds the September 2015 VA examiner's opinion to be more probative, as he reviewed the pertinent records and medical history and provided a rationale for the conclusion reached.  Without a statement memorialized in writing, it is unclear as to what a physician's assistant would have relied on in forming such an opinion.  Indeed, there is no rationale provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board also acknowledges the Veteran's own statements relating his current knee disorders to his military service.  However, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the September 2015 VA examiner is of greater probative weight than his more general lay assertions in this regard.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on his medical training, knowledge, and expertise.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for right and left knee disorders.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted for right and left knee disorders.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a left shoulder disorder is granted.  

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


